Stern v Golub Corp. (2022 NY Slip Op 04249)





Stern v Golub Corp.


2022 NY Slip Op 04249


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, NEMOYER, AND BANNISTER, JJ.


420 CA 21-01591

[*1]ROBERT STERN, PLAINTIFF-APPELLANT,
vGOLUB CORPORATION, PRICE CHOPPER OPERATING CO., INC., GOLUB CORP., DOING BUSINESS AS PRICE CHOPPER (STORE #172) AND JOHN L. BETSEY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


ROBERT STERN, PLAINTIFF-APPELLANT PRO SE. 
SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (JAMES W. CUNNINGHAM OF COUNSEL), FOR DEFENDANTS-RESPONDENTS GOLUB CORPORATION, PRICE CHOPPER


	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered July 12, 2021. The order denied in part the motion of plaintiff seeking, inter alia, to compel disclosure of certain documents. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: July 1, 2022
Ann Dillon Flynn
Clerk of the Court